Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/3/2021.  Claims 1-17 are currently pending within this application.

Response to Arguments
2.	Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive.
	The Applicant argues that the previously cited and relied upon Koizumi reference fails to disclose “a defect category is a category of a name of a corrosion defect of the ladle” since the defect category in the amended claim is different from the levels of defect (none, minor, light, intermediate, serious) disclosed in Koizumi.  Although the defect level is different from the newly amended “defect category” which defines a name of a defect, the Koizumi reference also discloses predicting a defect category that is a name of a defect.  As disclosed in paragraphs 0070, 0083, and 0084, the presence/absence of the defects as well as the defect level are both derived according to image analysis of the ladle.  For example, such defects include “a crack” or “a leak” caused by degradation, etc., and the level of the detected defect is further derived from the image analysis such that the level is classified as “minor, light, intermediate, or serious”.  The image diagnosis terminal determines “for each defect type whether the 

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 6-7, 9, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koizumi (US PGPub 2019/0252213) [hereafter Koizumi].

5.	As to claim 1, Koizumi discloses a method for inspecting a corrosion defect of a ladle (processing tank with substrate holder shown in Figure 6), comprising acquiring images from various angles using an image acquisition apparatus (imaging device 130) inside the to-be-inspected ladle, and inputting the acquired images into a defect inspection system (processing device 100 shown in Figure 7) to obtain a first label (classification) representing a defect category, the defect inspection system comprising a deep convolutional neural network (DNN) that predicts a category of a corrosion defect of the ladle comprised in the images based on the input images, and the defect category is a category of a name of a corrosion defect of the ladle  (Paragraphs 0031, 

6.	As to claim 6, Koizumi discloses updating a production database with the acquired images and the first label representing the defect category output by the defect inspection system; determining an updated training database based on the updated production database; and optimizing the deep convolutional neural network based on the updated training database (Paragraphs 0071-0074, 0081-0083). 

7.	As to claim 7, Koizumi discloses triggering an alarm apparatus to alarm, in response to the first label representing the defect category meeting a preset alarm condition (preset threshold) (Paragraphs 0070, 0073, 0084-0086). 

8.	As to claims 9, 14-15, and 17, the Koizumi reference discloses all claimed subject matter as set explained with respect to the above citations/explanations of claims 1, 6, and 7.

Claim Rejections – 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 8 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Koizumi (US PGPub 2019/0252213) [hereafter Koizumi] in view of Applicant’s Admitted Prior Art [hereafter AAPA].

*NOTE*: The common knowledge or well-known in the art statement with regards to the subject matter of claims 8 and 16 is taken to be admitted prior art because the Applicant did not traverse the Examiner’s assertion of Official Notice with regards to the subject matter of claims 8 and 16 in the Office action mailed on 2/10/2021.  See MPEP 2144.03(C).

10.	As to claims 8 and 16, it is noted that the Koizumi reference discloses all claimed subject matter with regards to claims 7 and 15, but that it does not explicitly disclose storing a response operation of a user to the alarm as an online production log and storing the online production log in a production database.  On the other hand, AAPA discloses that storing an action report of a user in response to an alarm being triggered is a well-known and established technique in the art of defect detection.


Claims
11.	Claims 2-5, 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664